Title: To James Madison from William C. C. Claiborne, 5 April 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, April 5th. 1808.

The "Civil Code" alluded to in my last letter, is nothing more, than a "Digest of the Civil Laws now in force in this Territory".  This work will be of infinite service to the Magistrate and the Citizen: Heretofore a knowledge of the Laws, by which we were governed, was extremely confined; The Lawyers who avowed themselves to be civilians, told the Judges what the Law was, and the Citizens in the most common transactions of life, needed the aid of Council, But this state of insecurity and uncertainty will for the future be in a great measure removed.
I see much to admire in the Civil Law; but there are some principles, which ought to yield to the common Law Doctrine; Indeed it has with me been a favorite policy to assimilate as much as possible the Laws & usages of this Territory, to those of the States generally; but the work of innovation, cannot be pursued hastily, nor could it be prosecuted to advantage or with safety until the existing Laws were fully presented to our view.
I have no late Intelligence from Washington.  The Fort Stoddard Mail often fails, and the earliest information is generally conveyed hither by water.  I have thought, that if two or three Pilot Boat Schooners were employed in the conveyance of Letters between New-Orleans and the Atlantic Ports, that intelligence would pass and repass with great expedition; A Pilot Boat Schooner for instance with a tolerable wind might perform the voyage from Balize to Charleston in seven or eight days, and to Norfolk in twelve or thirteen.
Parties for and against Mr. Clark in this City are becoming violent.  A news-paper war is raging.  His Disposition against General W. has given rise to much severe an’imadversion on Mr. Clark’s general character and conduct.  I have the honor to be Sir, with great respect, yo: mo: hble servt.

William C. C. Claiborne

